



Exhibit 10.03


March 24, 2016


Brenda Galgano
c/o Vitamin Shoppe, Inc.
300 Harmon Blvd.
Secaucus, NJ 07982
Re: Continued Employment
Dear Brenda:
This letter will serve as confirmation of the terms of your continued employment
with Vitamin Shoppe, Inc., a Delaware corporation (“Parent”), and Vitamin Shoppe
Industries Inc., a New York corporation (the “Company”). You hereby acknowledge
that the Employment and Non-Competition Agreement dated March 29, 2012 (the
“Prior Agreement”) will expire in accordance with its terms on March 31, 2016.
Accordingly, commencing April 1, 2016, your employment will be governed by the
terms of this letter and the policies and plans of Parent and the Company as may
be in effect from time to time, including without limitation, the Management
Incentive Program, the Executive Severance Pay Policy, the forfeiture and
recoupment policies, your equity award agreement(s) and related equity plan(s),
and the Dispute Resolution Program.
1.Position and Duties. You will continue to serve as Executive Vice President,
Chief Financial Officer of each of Parent and the Company and, in such capacity,
will be responsible for the general financial, affairs and management of Parent
and the Company, will perform such duties as are customarily performed by an
officer with similar responsibilities of a company of a similar size, together
with such other responsibilities that may be assigned to you by the Chief
Executive Officer and the Board of Directors of Parent or the Company, and will
have such power and authority as will reasonably be required to enable you to
perform your duties hereunder; provided, however, that in exercising such power
and authority and performing such duties, you will at all times be subject to
the authority of the Chief Executive Officer and the Board of Directors of
Parent and the Company. You agree to devote substantially all of your business
time, attention and services to the diligent, faithful and competent discharge
of such duties for the successful operation of Parent’s and the Company’s
business. Notwithstanding the foregoing, upon the approval of the Audit
Committee of Parent, you may serve as a director of a publicly traded company
that is not competitive, provided that such service does not interfere with your
obligations hereunder.     


2.Compensation, Salary, Bonus and Other Benefits. During your employment, the
Company will pay you, or you will be eligible for, the following compensation
and employee benefits, subject to all applicable federal, state and local
withholding, payroll and other taxes and other deductions.


a.Salary. In consideration of your services to the Company and Parent, the
Company will pay you a base salary of $500,000 per annum (the “Base Salary”).
The Base Salary shall be reviewed and payable in conformity with the Company’s
customary practices for executive compensation, as such practices shall be
established or modified from time to time but shall be payable not less
frequently than monthly.






1

--------------------------------------------------------------------------------





b.Bonus. Each calendar year, you will be eligible for a cash bonus award (the
“Annual Cash Bonus”) with a target amount of fifty percent (50%) of your then
current Base Salary, pursuant to the Company’s then current Management Incentive
Program (“MIP”). You acknowledge that the Company reserves the right to change
the structure of the MIP from time to time in its sole discretion. Pursuant to
the terms of the current MIP, the Annual Cash Bonus shall be paid on or before
March 1st of the calendar year following the year to which such bonus relates,
but in all events on or before March 15th of such year, so long as you are
employed on, and have not given notice of resignation prior to, the payment
date.


Notwithstanding the foregoing, in the event that your employment is terminated
due to your death or Disability (as defined below), you (or your estate) shall
be entitled to receive (i) the full amount of any unpaid Annual Cash Bonus for
any calendar year prior to the year in which your employment is terminated, and
(ii) if your employment is terminated after one-half (1/2) or more of a calendar
year has transpired, the Fraction (as defined below) times the Annual Cash Bonus
you would have received based on the performance of the Company as a whole, but
not any portion thereof that is attributable to your performance. The numerator
of the Fraction shall be the number of months (including any fractional month as
a full month) that you were an employee of the Company during such calendar
year, and the denominator of the Fraction shall be twelve (12). As an example,
if your employment with the Company is terminated in the first week of the tenth
(10th) month, the Fraction shall be ten-twelfths (10/12). The parties
acknowledge that the determination of the Annual Cash Bonus for the calendar
year in which your employment terminates due to death or Disability (and
possibly for the prior calendar year) shall not be known on the date your
employment terminates, and, if any, shall be paid by the Company to you not more
than thirty (30) days after the determination thereof, but in all events on or
before March 15th of the calendar year following the calendar year of
termination.


For purposes of this letter, “Disability” shall mean your inability, with
reasonable accommodation, to perform effectively the essential functions of your
duties hereunder because of physical or mental disability for a cumulative
period of 180 days in any consecutive 210-day period or other long term
disability under the terms of the Company's long-term disability plan, as then
in effect. In the event the parties are unable to agree as to whether you are
suffering a Disability, you and the Company shall each select a physician and
the two (2) physicians so chosen shall make the determination or, if they are
unable to agree, they shall select a third physician, and the determination as
to whether you are suffering a Disability shall be based upon the determination
of a majority of the three (3) physicians. Any other rights and benefits that
you may have under employee benefit plans and programs of the Company generally
in the event of your Disability shall be determined in accordance with the terms
of such plans and programs.


c.Benefits. You shall continue to be entitled to participate, in accordance with
the provisions thereof, in any health, disability and life insurance and other
employee benefit plans and programs made available by the Company to executives
in positions comparable to your position.


d.Reimbursement of Expenses. The Company shall reimburse you for any and all
out-of-pocket expenses reasonably incurred by you during your employment in
connection with your duties and responsibilities as Chief Financial Officer of
the Company, provided that you comply with the policies, practices and
procedures of the Company regarding expense reimbursement, including submission
of expense reports, receipts or similar documentation of such expenses. All
reimbursements under this Section 2(d) shall be made as soon as practicable
following submission of a reimbursement request, but no later than the end of
the calendar year following the year during which the underlying expense was
incurred.




2

--------------------------------------------------------------------------------







e.Vacation. You shall be entitled to vacation time in accordance with the plans,
practices, policies, and programs applicable to the Company’s management
employees generally, but in no event less than four (4) weeks per year.


3.At-Will Employment. Your employment shall continue until terminated by either
you or the Company by written notice to the other party. Your employment status
with the Company shall be “at-will,” which means that either you or the Company
may terminate the employment relationship at any time, for any reason, with or
without cause. You are not entitled to any severance or other termination
benefits from and after the termination of your employment, except as provided
in paragraph 2(b), or pursuant to the Vitamin Shoppe, Inc. Executive Severance
Pay Plan, as may be in effect from time to time.


4.Restrictive Covenants. You hereby acknowledge that you are bound by
confidentiality, non-competition and non-solicitation obligations pursuant to
the terms of the Restricted Stock Award Agreement between you and Parent, and
you hereby ratify the covenants contained therein.


5.Key Man Life Insurance. The Company may apply for and obtain and maintain a
“Key Man” life insurance policy in your name in such amount as the Company may
determine, the beneficiary of which shall be the Company. You agree to submit to
physical examinations and answer reasonable questions in connection with the
application for and, if obtained, the maintenance of, such insurance policy.


6.Indemnification. If you become, or are threatened to be made, a party to any
threatened, pending or completed action, suit or proceeding by reason of the
fact that you are or were an officer, director, agent or employee of the Company
or Parent, or are or were serving at the request of the Company or Parent as an
officer, director, agent or employee of another corporation or other entity, the
Company or Parent shall indemnify you to the maximum extent permitted by
applicable law and not inconsistent with the provisions of the certificate of
incorporation and by-laws of the Company or Parent, as applicable. This right of
indemnification shall not be deemed exclusive of any other rights to which you
may be entitled as a matter of law and any rights of indemnity under any policy
of insurance carried by the Company or Parent.


7.General Provisions.


a.    This letter and the terms of your employment with the Company and Parent
shall be governed by and construed in accordance with the laws of the state of
New Jersey, without giving effect to any conflict of law provisions thereof.


b.    This letter, together with the documents referenced herein, sets forth the
entire agreement and understanding between you and the Company and Parent
relating to its subject matter and supersedes all prior verbal and written
discussions between us (including the Prior Agreement).


c.    You acknowledge that the services to be rendered by you are unique and
personal. Accordingly, you may not assign any of your rights or delegate any of
your duties or obligations under this letter. The Company shall have the right
to assign this letter to its successors and assigns, and the rights and
obligations of the Company and Parent under this letter shall inure to the
benefit of, and shall be binding upon, the successors and assigns of the Company
or Parent.


We look forward to our ongoing working relationship.




3

--------------------------------------------------------------------------------







VITAMIN SHOPPE, INC.


By:    /s/ Teresa Orth
Name: Teresa Orth
Its:    SVP, Human Resources March 25, 2016


VITAMIN SHOPPE INDUSTRIES INC.


By:    /s/ Michael A. Jaffe
Name:    Michael A. Jaffe
Its:    VP, Deputy General Counsel
Acceptance:
I understand and accept the terms of my continued employment with Vitamin
Shoppe, Inc. and Vitamin Shoppe Industries Inc. as set forth herein. I
understand that my employment with the Company is at-will, which means that
either I or the Company and Parent may terminate the employment relationship at
any time, for any reason, with or without cause.
/s/ Brenda Galgano                Date signed: March 30, 2016
Brenda Galgano








4